Cullen, J.
I think that, upon the facts proved upon the trial and conceded by the defendants, the defendants’ testator was in default as to his conduct toward his wife, and would have been liable at common law to any one who should have *452supplied her with necessaries or maintained her. The wife being insane when she left her husband, such an act on her part was not a desertion of him, and the husband was bound to have taken care of her. The amount expended for her support by the plaintiff is conceded to be correct and to have been properly applied. But, as I understand the decision, the case of Norton agt. Rhodes (18 Barbour, 100) holds that an action on such common law liability cannot be maintained by a superintendent of the poor against a husband. The case is exactly in point, and as it has not been criticised or overruled I feel bound by its authority.
Verdict set aside and judgment ordered for defendants on stipulation.